DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al (US. 2018/0261956 A1).
In Regards to Claim 1:
Yamaguchi teaches a locator (60) for aligning cables (240, 201, 230) which are configured to be connected with a circuit board (50) having an accommodated portion (57), wherein: 
the locator (60) comprises at least a main portion (61) which extends in a pitch 5direction; the main portion (61) is, at least in part, formed with at least one circuit board accommodating portion (68) ; the main portion (61) is formed with at least one first through hole (67c) and at least one second through hole (67b) which is different from the first through hole (67c); 10the at least one circuit board accommodating portion (68) is configured to accommodate the accommodated portion (57) of the circuit board (50); the at least one circuit board accommodating portion (68) opens at least forward in a front-rear direction perpendicular to the pitch direction; each of the at least one first through hole (67c) and the at least one second through 15hole (67b) pierces the main portion (61) in the front-rear direction; each of the at least one first through hole (67c) and the at least one second through hole (67b) holds one of the cables (240, 201, 230) to position the one of the cables (240, 201, 230) both in the pitch direction and in an up-down direction which is perpendicular to both the pitch direction and the front-rear direction; and 20in the pitch direction, the at least one first through hole (67c) is provided at a location which is different from a location of the circuit board accommodating portion (68).
In Regards to Claim 2:
Yamaguchi teaches the locator as recited in claim 1, wherein the at least one second through hole (67b) is provided at a location which overlaps with the location of the circuit board 25accommodating portion (68) in the pitch direction and which is different from the location of the circuit board accommodating portion (68) in the up-down direction.
In Regards to Claim 3:
Yamaguchi teaches the locator as recited in claim 1, wherein: 
the locator (60) is provided with a cable accommodating portion (62) which is positioned rearward of the main portion (61) in the front-rear direction; and the circuit board accommodating portion (68) partially extends to an inside of the 5cable accommodating portion (62).
In Regards to Claim 4:
Yamaguchi teaches the locator as recited in claim 3, wherein: 
the cable accommodating portion (62) has a flat portion (See Reproduced Drawing 1) and a bulge portion (See Reproduced Drawing 1); each of the flat portion (See Reproduced Drawing 1) and the bulge portion (See Reproduced Drawing 1) extends rearward in the 10front-rear direction from the main portion (61); the flat portion (See Reproduced Drawing 1) and the bulge portion (See Reproduced Drawing 1) are coupled with each other in a horizontal plane which is defined by the front-rear direction and the pitch direction; the bulge portion (See Reproduced Drawing 1) is bulged outward in the up-down direction from the flat portion (See Reproduced Drawing 1); and 15the circuit board accommodating portion (68) is partially provided in the bulge portion (See Reproduced Drawing 1).
In Regards to Claim 5:
Yamaguchi teaches the locator as recited in claim 4, wherein: the at least one first through hole (67c) includes two or more of the first through 20holes (67c); and the flat portion (See Reproduced Drawing 1) is positioned between two of the first through holes (67c) in the up-down direction.
In Regards to Claim 6:
Yamaguchi teaches the locator as recited in claim 1, wherein: 
25the at least one circuit board accommodating portion (68) includes two or more of the circuit board accommodating portions (68); and the two or more circuit board accommodating portions (68) are arranged 24 asymmetrically to each other with respect to a vertical plane which is perpendicular to the pitch direction and which passes through a middle of the locator (60) in the pitch direction.
In Regards to Claim 7:
Yamaguchi teaches the locator as recited in claim 1, wherein the first through hole (67c) is closed in a plane perpendicular to the front-rear direction.
In Regards to Claim 8:
Yamaguchi teaches the locator as recited in claim 1, wherein: 
the cables (201, 240, 230) include a first cable (201) and a second cable (230); 10the first cable (201) consists of twisted pair lines; the second cable (230) is different from the first cable (201); the first through hole (67c) is used for the first cable (201); and the second through hole (67b) is used for the second cable (230).
In Regards to Claim 9:
The locator as recited in claim 8, wherein: 
the first through hole (67c) has two first holding portions (See Reproduced Drawing 1) which hold the twisted pair lines, respectively, of which the first cable (201) consists; and the two first holding portions (See Reproduced Drawing 1) are arranged in the pitch direction and communicate with each other in the pitch direction.
In Regards to Claim 10:
Yamaguchi teaches the locator as recited in claim 8, wherein: 
the cables (201/230/240) further include a third cable (240) which is different from any of the first cable (201) and the second cable (230); the main portion (61) is provided with at least one third through hole (67a) which is 25different from any of the first through hole (67c) and the second through hole (67b); the at least one third through hole (67a) pierces the main portion (61) in the front-rear direction; and 25 in the pitch direction, the at least one third through hole (67a) is provided at a location which is different from the location of the circuit board accommodating portion (68).
In Regards to Claim 11:
Yamaguchi teaches a connector (100) comprising a mating portion (40), the circuit board (50) and the locator (60) as recited in claim 1, the mating portion (40) being configured to be mated with a mating connector, the circuit board (50) being connected with the mating portion (40), wherein: 
the circuit board (50) has the accommodated portion (57); and the accommodated portion (57) is accommodated in the circuit board 10accommodating portion (68) to be positioned both in the pitch direction and in the up-down direction.
In Regards to Claim 12:
Yamaguchi teaches a harness (Paragraph 14, peeling of the shielding material starts from a portion where the shielding material collides with an entrance of the cable through hole 11 and thus, a defect of a harness product is generated.) comprising a connector (100) and a composite cable (200) which is connected with the connector (100), wherein: 
15the connector (100) comprises a mating portion (40), the circuit board (50) and the locator (60) as recited in claim 1; the mating portion (40) is configured to be mated with a mating connector; the circuit board (50) is connected with the mating portion (40); the circuit board (50) has the accommodated portion (57); 20the accommodated portion (57) is accommodated in the circuit board accommodating portion (68) to be positioned both in the pitch direction and in the up-down direction; the composite cable (200) comprises the cables (201/230/240); and the cables (201/230/240) are aligned by the locator (60) and are connected with the circuit board (50).
In Regards to Claim 13:
Yamaguchi teaches a harness (Paragraph 14, peeling of the shielding material starts from a portion where the shielding material collides with an entrance of the cable through hole 11 and thus, a defect of a harness product is generated.) comprising a connector (100) and a composite cable (200) which is connected with the connector (100), wherein: 26 
the connector (100) comprises a mating portion (40), the circuit board (50) and the locator (60) as recited in claim 8; the mating portion (40) is configured to be mated with a mating connector; the circuit board (50) is connected with the mating portion (40); 5the circuit board (50) has the accommodated portion (57); the accommodated portion (57) is accommodated in the circuit board accommodating portion (68) to be positioned both in the pitch direction and in the up-down direction; the composite cable (200) comprises the cables (201/230/240); 10the cables (201/230/240) are aligned by the locator (60) and are connected with the circuit board (50); the cables (201/230/240) include a first cable (201) and a second cable (230); the first cable (201) consists of twisted pair lines; the second cable (230) is different from the first cable (201); the first through hole (67c) corresponds to the first cable (201); 15the second through hole (67b) corresponds to the second cable (230); the first cable (201) has a first outer diameter; the second cable (230) has a second outer diameter; and the first outer diameter is greater than the second outer diameter (Refer to figure 8A).

    PNG
    media_image1.png
    496
    733
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831